       Case 2:20-cv-02202-DDC-ADM Document 4 Filed 04/20/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

LORI MASTERS,                                  )
                                               )
                       Plaintiff,              )
                                               )
       v.                                      )              Case No. 20-2202-DDC-ADM
                                               )
THREE LAKES                                    )
APARTMENTS, LLC, et al.,                       )
                                               )
                       Defendants.             )

                          NOTICE AND ORDER TO SHOW CAUSE

       To counsel representing plaintiff Lori Masters:

       Plaintiff’s complaint purports to invoke this court’s diversity jurisdiction over this action.

(ECF No. 1 ¶ 4, at 2.) Diversity jurisdiction requires complete diversity between all plaintiffs and

all defendants. 28 U.S.C. § 1332(a); see also Dutcher v. Matheson, 733 F.3d 980, 987 (10th Cir.

2013) (“Complete diversity is lacking when any of the plaintiffs has the same residency as even a

single defendant.”). The court has an independent obligation to satisfy itself that subject matter

jurisdiction is proper. Henderson ex rel. Henderson v. Shinseki, 562 U.S. 428, 434 (2011). If the

court determines that it lacks subject matter jurisdiction, it “must dismiss the cause at any stage of

the proceedings.” Penteco Corp., Ltd. P’ship v. Union Gas Sys., 929 F.2d 1519, 1512 (10th Cir.

1991); see also FED. R. CIV. P. 12(h)(3) (same).

       Plaintiff’s complaint does not allege facts sufficient to invoke the court’s diversity

jurisdiction because it does not sufficiently allege complete diversity between plaintiff and

defendants. Plaintiff alleges she is a Missouri citizen. (ECF No. 1 ¶ 1, at 1.) She alleges that

defendant Peterson Properties, Inc. (“Peterson”) is a Kansas corporation. But “a corporation is a

citizen of its state of incorporation and the state where its principal place of business is located.”
       Case 2:20-cv-02202-DDC-ADM Document 4 Filed 04/20/20 Page 2 of 2




Grynberg v. Kinder Morgan Energy Partners, L.P., 805 F.3d 901, 905 (10th Cir. 2015) (emphasis

added). Here, Plaintiff does not allege where Peterson’s principal place of business is located.

       As to defendant Three Lakes Apartments, LLC (“Three Lakes”), Plaintiff alleges that

Three Lakes “was a Kansas limited liability company, licensed and registered to do business in the

State of Kansas.” (ECF No. 1 ¶¶ 2-3, at 1-2.) However, an LLC’s citizenship is determined by

that of its members. Siloam Springs Hotel, L.L.C. v. Century Sur. Co., 781 F.3d 1233, 1234 (10th

Cir. 2015). And, where an LLC has another LLC as one of its members, “the citizenship of

unincorporated associations must be traced through however many layers of partners or members

there may be to determine the citizenship of the LLC.” CU Capital Mkt. Sols., LLC v. Olden Lane

Sec., LLC, No. 18-2597-DDC-KGG, 2019 WL 2612940, at *6 (D. Kan. June 26, 2019) (internal

quotations omitted). Here, Plaintiff’s allegations about Three Lakes does not sufficiently allege

the citizenship of Three Lakes’ members and, to the extent that any of its members is also a limited

liability company, the citizenship of that limited liability company’s members, and so on as to any

additional layers of limited liability companies.

       Accordingly, the court orders plaintiff to show cause in writing on or before April 30,

2020, why the undersigned should not recommend that the district judge dismiss this case without

prejudice for lack of subject matter jurisdiction. Plaintiff’s response to the order to show cause

must point to factual allegations that, if true, would establish complete diversity.

       IT IS SO ORDERED.

       Dated April 20, 2020, at Topeka, Kansas.

                                                              s/ Angel D. Mitchell
                                                              Angel D. Mitchell
                                                              U.S. Magistrate Judge




                                                    2
